Citation Nr: 0715577	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  99-20 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi. 

In a decision dated in April 2004, the Board denied the 
veteran's claim of entitlement to a TDIU.  The veteran 
appealed.  In November 2006, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board 
decision and remanded this matter to the Board for 
readjudication consistent with the Court's order.

In May 2007, the veteran's representative submitted 
additional evidence pertinent to the veteran's claim directly 
to the Board.  This evidence has not been previously 
considered by the RO.  However, initial consideration of this 
evidence by the RO has been waived by the appellant.  See 38 
C.F.R. § 20.1304 (2006).  Nevertheless, in view of the action 
taken below, initial consideration of this evidence should be 
undertaken by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for compliant notice to the veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The November 2006 Court order faulted the Board for having 
failed to ensure compliance with its August 2001 remand 
directing the RO to obtain treatment records from the 
veteran's private physician, Dr. W.F.R.  In this regard it 
was noted that while Dr. R's records from the period 1999 
through August 2001 were obtained, the RO was directed by the 
Board to obtain records covering the period from 1998.  The 
Court further noted that Dr. R.'s treatment records, as well 
as a statement from the veteran, indicate that the veteran 
had been hospitalized in 1998 with various conditions to 
include problems related to his feet and that relevant 
records of the veteran's hospitalization were not on file.

The Court further concluded that the January 2002 VA 
examination directed by the Board in its August 2001 remand 
was unresponsive to the Board's requests.  Specifically, it 
was found that the VA examination failed to:  (1) describe 
the nature and severity of the disabilities involving the 
veteran's lower extremities, to include the bilateral pes 
planus and its effect on his activities, and; (2) discuss the 
relationship between the veteran's bilateral pes planus and 
the development of degenerative arthritis of his feet or 
lower extremity neuropathy.  

It was also observed by the Court that the Board had 
requested that the VA examiner render an opinion as to the 
impact the service-connected bilateral pes planus and any 
casually related disabilities have on his employability.  The 
Court further noted that the VA examiner had also been 
requested to identify all symptoms and findings related to 
the veteran's pes planus and any casually related 
disabilities versus any unrelated disorders.  The Court found 
that the examination report failed to describe the nature and 
severity of the disabilities involving the veteran's lower 
extremities, to include the bilateral pes planus or address 
whether the veteran's service-connected bilateral foot 
disabilities caused functional impairment and the extent of 
any functional impairment on his ability to work. 

In May 2001 and March 2004 the veteran appeared at the RO and 
offered testimony in support of his claim via video 
conference hearings before a Veterans Law Judge who is no 
longer employed by the Board.  The law requires that the 
Veterans Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  Although 
the Board can make a decision on the appellate record as it 
is, the veteran should be offered the opportunity to testify 
at another hearing, if he so desires.

Further efforts consistent with VA's duty to assist 
obligation are thus found to be necessary prior to further 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Determine if the veteran desires 
another hearing before a Veterans Law 
Judge of the Board and, if so, whether he 
prefers such hearing to be conducted at 
the RO, in lieu of Washington, DC, by a 
traveling Veterans Law Judge or via video 
conference.  If the veteran desires a 
hearing, schedule the veteran to appear at 
a hearing before a Veterans Law Judge 
traveling to the RO or via video-
conference.

3.  Furnish the veteran the appropriate 
release forms to obtain copies of any VA 
and private medical records which have not 
been previously submitted.  These records 
should include the treatment records from 
Dr. R., not already on file, covering the 
period from 1998 to the present, and 
records of the veteran's private 
hospitalization in April 1998 and any 
other period of hospitalization during 
which treatment for the lower extremities 
was furnished.  Advise the veteran's that 
his assistance is necessary in identifying 
and obtaining these records.  All attempts 
to procure records should be documented in 
the file.  If the records identified 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow them the 
opportunity to submit those records.

4.  Then, schedule the veteran for a VA 
orthopedic examination to determine the 
nature and severity of the disabilities 
involving the lower extremities, to 
include the bilateral pes planus.  In 
describing the nature and severity of the 
disabilities the examiner should discuss 
the effects of the veteran's disability 
upon his ordinary activities; any sleep 
disturbances; any balance problems; the 
extent of the use of a cane for balance 
and stability (at present and in the 
future); the extent of his pain when 
sitting, walking, and standing; and the 
effect of taking medication for his pain.  
The examiner should obtain a detailed 
occupational history from the appellant.  
Following the examination, the examiner 
should render an opinion as to the impact 
the service-connected bilateral pes planus 
and any causally related disabilities have 
on the veteran's employability.  In 
formulating the medical opinion, the 
examiner is asked to comment on the May 
2007 opinion by the veteran's private 
examiner, Dr. C.L.K., concerning this 
issue.  The examiner should specifically 
address whether the veteran's service-
connected bilateral foot disability causes 
functional impairment and the extent of 
any functional impairment on his ability 
to work, that is, on his ability to 
perform the tasks of the profession he is 
experienced or trained to perform or to 
earn a living wage.  In the assessment, 
the examiner should identify all symptoms 
and findings related to the service 
connected bilateral pes planus and any 
causally related disabilities versus any 
unrelated disorders.  The examiner should 
specifically discus any relationship, 
between the veteran's bilateral pes planus 
and the development of degenerative 
arthritis of his feet and lower extremity 
neuropathy.  The claims file should be 
made available for review by the examiner 
in conjunction with the examination and 
the examination report should note that 
review.

5.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Then, readjudicate the claim, to 
include consideration of all evidence 
received since the May 2003 supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
provide the applicable time for response 
before the claims folder is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


